 

Exhibit 10.1

 

EXECUTIVE CHAIRMAN AGREEMENT

 

THIS EXECUTIVE CHAIRMAN AGREEMENT (the “Agreement”) is made as of the 31st day
of January, 2020 (the “Effective Date”) and is by and between Akers Biosciences,
Inc., a New Jersey corporation (the “Company”), and Christopher C. Schreiber
(the “Executive Chairman”).

 

WHEREAS, the Executive Chairman has, since November 1, 2019 (the “Start Date”),
served as Executive Chairman of the Company and in the capacity of director on
the Company’s Board of Directors (the “Board of Directors”); and

 

WHEREAS, as of the Effective Date, the Company and the Executive Chairman
mutually desire to memorialize the terms under which the Executive Chairman will
continue to serve in such capacity and as a director of the Company.

 

NOW, THEREFORE, in consideration for the above recited promises and the mutual
promises, agreements and covenants of the Company and the Executive Chairman
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Executive Chairman hereby agree as follows:

 

1. DUTIES AND EFFORT. The Executive Chairman shall, in such capacity, be an
employee and executive officer of the Company and be available to perform the
duties of Executive Chairman customarily related to this function, including (a)
acting as chairman of Board of Directors’ and stockholders’ meetings, (b) acting
as the principal executive officer of the Company, subject to the oversight and
direction of the Board of Directors, and (c) otherwise undertaking such other
customary duties the as may be determined and assigned by the Board of Directors
and as may be required by the Company’s governing instruments, including its
certificate of incorporation, bylaws and its corporate governance charters, each
as amended or modified or restated from time to time, and by applicable law,
rule or regulation, including, without limitation, the New Jersey Business
Corporation Act (the “NJBCA”) and the rules and regulations of the U.S.
Securities and Exchange Commission (the “SEC”) and any exchange or quotation
system on which the Company’s securities may be traded from time to time. The
Executive Chairman agrees to devote such time as is reasonably and customarily
necessary to perform completely his duties to the Company. The Executive
Chairman will perform such duties described herein in a professional manner and
in the best interests of the Company, and at all times accordance with the
general fiduciary duty of executive officers and directors arising under the
NJBCA and all applicable laws, rules and regulations.

 

2. TERM. The term of this Agreement shall commence as of the Effective Date and
shall continue (unless earlier terminated as provided for in Section 7 hereof)
until the date that the Executive Chairman is no longer serving as a member of
the Board of Directors (as such membership may be renewed with the approval of
the Board of Directors and the Company’s stockholders), or upon his earlier
death, incapacity, removal, or resignation.

 

3. EMPLOYMENT RELATIONSHIP. This Agreement is intended to create an “at will”
employment relationship between the parties (subject to the termination notice
requirements of Section 7 hereof). The Company shall be responsible for
withholding all federal, state, or local income taxes, social security taxes,
unemployment taxes, and any and all other taxes relating to the cash
compensation provided to Executive Chairman under this Agreement (it being
agreed that Executive Chairman shall be responsible for any taxes due arising
out of his acquisition or sale of Company securities, whether under the
Company’s equity incentive plans or otherwise).

 

   

 

 

4. COMPENSATION.

 

(a) For services to be rendered by the Executive Chairman in any capacity
hereunder, the Company agrees to pay the Executive Chairman the following
compensation:

 

(i) a cash fee of $300,000 per year, payable monthly in equal installments (it
being agreed that such fee shall be: (i) paid retroactively to commence as of
the Start Date and (ii) inclusive of any fees associated with Executive
Chairman’s service as both a director of the Company and in the capacity of
Executive Chairman); and

 

(ii) annual or other bonuses in cash and/or in securities of the Company and/or
otherwise, which bonuses, if any, shall be awarded in the complete discretion of
the Board of Directors or a designated committee thereof.

 

(b) The Executive Chairman shall also be eligible to participate in any of the
Company’s employee benefit (including health) plans on par with other officers
of the Company.

 

5. EXPENSES. In addition to the compensation provided in Section 4 hereof, the
Company will reimburse the Executive Chairman for pre-approved reasonable
business-related expenses incurred in good faith in the performance of the
Executive Chairman’s duties for the Company. Such payments shall be made by the
Company in accordance with its normal policies for senior executives of the
Company.

 

6. RESTRICTIONS RESPECTING CONFIDENTIAL INFORMATION, NON-COMPETITION, ETC.

 

(a) At all times, Executive Chairman shall keep confidential, and not disclose,
or make any use of except for the benefit of the Company, at any time either
during or subsequent to performance by Executive Chairman of his services
hereunder, any trade secrets, confidential information, knowledge, data or other
information of the Company relating to products, processes, know-how,
intellectual property, technical data, designs, formulas, test data, customer
lists, business plans, marketing and manufacturing processes, plans and
strategies, pricing strategies or other subject matter pertaining to any
business of the Company or any of its partners, customers, consultants,
licensors, licensees or affiliates (collectively, the “Confidential
Information”), which Executive Chairman has, pror to the Effective Date,
produced, obtained or otherwise learned, or may, as of and following the
Effective Date, produce, obtain or otherwise learn of during the course of his
performance of the services hereunder. The “Confidential Information” shall not
include information, technical data or know-how that is or becomes part of the
public domain not as a result of any inaction or action of the Executive
Chairman. Executive Chairman shall not deliver, reproduce, reverse engineer, or
in any way allow any such Confidential Information to be delivered to or used by
any third parties for any purpose (including, without limitation, any purpose
harmful to or competetive with the interests of the Company) without the
specific direction or consent of a duly authorized representative of the
Company. Executive Chairman acknowledges and agrees that some of the
Confidential Information may be considered “material non-public information” for
purposes of the federal securities laws (“Insider Information”) and that the
Executive Chairman will abide by all securities laws relating to the handling of
and acting upon Insider Information.

 

(b) Upon the termination Executive Chairman’s association with the Company,
Executive Chairman shall promptly surrender and deliver to the Company all
records, materials, equipment, drawings, documents, lab notes and books and data
of any nature pertaining to any Invention (as defined below) or Confidential
Information of the Company or to the services provided by Executive Chairman,
and Executive Chairman will not take or retain (in any form or format) any
description containing or pertaining to any Confidential Information which
Executive Chairman may produce or obtain during the course of his performance of
the services hereunder.

 

 2 

 

 

(c) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:

 

(i) The Executive Chairman will not be held criminally or civilly liable under
any federal or state trade secret law for any disclosure of a trade secret that:

 

  A. is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

 

  B. is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

 

(ii) If the Executive Chairman files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Executive Chairman may disclose
the Company’s trade secrets to the Executive Chairman’s attorney and use the
trade secret information in the court proceeding if the Executive Chairman:

 

  A. files any document containing trade secrets under seal; and

 

  B. does not disclose trade secrets except pursuant to court order.

 

(d) Nothing herein shall prevent Executive Chairman from making a report, or
bringing a claim, to any governmental agency, including the U.S. Equal
Employment Opportunity Commission, the U.S. Securities & Exchange Commission,
the U.S. Department of Justice, or the Attorney General of the State of New
Jersey.

 

(e) Executive Chairman hereby agrees that all Inventions (as defined below)
created, conceived of and/or memorialized by Executive Chairman during the
period in which Executive Chairman has heretofore performed or shall perform
services for the Company shall be “works for hire” under applicable law. In
addition, and regardless of the application of the work for hire doctrine,
Executive Chairman hereby irrevocably assigns and transfers to the Company, on a
perpetual and worldwide basis without additional consideration, Executive
Chairman’s entire right, title and interest in and to all Inventions. As used in
this Agreement, the term “Inventions” shall mean all intellectual property
(incluidng any moral rights therein), ideas, improvements, designs, discoveries,
developments, drawings, notes, documents, information and/or materials, whether
or not patentable and whether or not reduced to practice, made or conceived by
Executive Chairman (whether made solely by Executive Chairman or jointly with
others) which are created, conceived of and/or memorialized by Executive
Chairman during the period in which Executive Chairman has performed or shall
perform services for the Company or result from any task of any nature assigned
to or undertaken by Executive Chairman or any work performed by Executive
Chairman for or on behalf of the Company or any of its affiliates. In connection
with the foregoing, Executive Chairman will execute, acknowledge and deliver to
the Company or its nominee upon request and at the Company’s expense all such
documents, including applications for patents, copyrights, trademarks and
assignments of all Inventions, patents, copyrights and trademarks to be issued
therefore, as the Company may determine necessary or desirable to apply for and
obtain letters patent, copyrights and trademarks on all Inventions in any and
all countries and/or to protect the interest of the Company or its nominee in
Inventions, patents, copyrights and trademarks and to vest title in each of the
same in the Company or its nominee.

 

 3 

 

 

(f) During the term of this Agreement and for one (1) year after the termination
of Executive Chairman’s association with the Company for any reason, the
Executive Chairman shall not, directly or indirectly, anywhere within the United
States or other jurisdiction in which the Company has material operations,
manage, operate or control, or participate in the ownership, management,
operation or control of, or otherwise become materially interested in (whether
as an owner, stockholder, lender, executive, employee, officer or director) any
business (other than the Company) which is in a business that competes with the
business or businesses of the Company (the “Business”), or, directly or
indirectly, induce or influence any person that has a business relationship with
the Company or any of its subsidiaries or affiliates relating to the Business to
discontinue or reduce the extent of such relationship.

 

(g) During the term of this Agreement and for one (1) year after the termination
of this Agreement for any reason, the Executive Chairman shall not, directly or
indirectly, solicit to employ, or employ for himself or others, any employee of
the Company, or any subsidiary or affiliate of the Company, who was an officer,
director or employee of, or consultant or advisor to, the Company, or any
subsidiary or affiliate of the Company, as of the date of the termination of
Executive Chairman’s association with the Company for any reason or during the
preceding six (6) month period, or solicit any such person to leave such
person’s position or join the employ of, or act in a similar capacity with,
another, then or at a later time.

 

(h) The parties agree that nothing in this Agreement shall be construed to limit
or negate the common law of torts, confidentiality, trade secrets, fiduciary
duty and obligations where such laws provide the Company with any broader,
further or other remedy or protection than those provided herein.

 

(i) Because the breach or any threatened breach of any of the provisions of this
Section 6 may result in immediate and irreparable injury to the Company for
which the Company may not have an adequate remedy at law, the Executive Chairman
expressly agrees that the Company shall be entitled, in addition to all other
rights and remedies available to it at law, in equity or otherwise, to a decree
of specific performance of the restrictive covenants contained in this Section 6
and further to a temporary and permanent injunction enjoining such breach or
threatened breach, in each case without the necessity of proving damages and
without the necessity of posting bond or other security.

 

(j) In the event the Executive Chairman challenges this Agreement and an
injunction or other relief is issued staying the implementation of any of the
restrictions imposed by Section 6 hereof, the time remaining on the restrictions
shall be tolled until the challenge is resolved by final adjudication,
settlement or otherwise.

 

(k) The Executive Chairman acknowledges that the type and periods of restriction
imposed by this Section 6 are fair and reasonable and are reasonably required
for the protection of the legitimate interests of the Company and the goodwill
associated with the business of the Company; and that the time, scope,
geographic area and other provisions of this Agreement have been specifically
negotiated by sophisticated commercial parties and are given as an integral part
of the transactions contemplated hereby. If any of the covenants in this Section
6, or any part hereof, is hereafter construed to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants herein,
which shall be given full effect, without regard to the invalid portions. In the
event that any covenant contained in this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it shall be judicially
modified so as to extend only over the maximum period of time for which it may
be enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.

 

 4 

 

 

7. TERMINATION. With or without cause, either the Company or the Executive
Chairman may terminate this Agreement and Executive Chairman’s status as such
(but not Executive Chairman’s status as a director of the Company) at any time
upon 60 days’ written notice to the other, and the Company shall be obligated to
pay to the Executive Chairman the compensation and expenses due up to the
conclusion of such 60 day period. Nothing contained herein or omitted herefrom
shall prevent the Board of Directors or stockholders of the Company from
removing the Executive Chairman as a director of the Company as permitted under
the Company’s certificate of incorporation, bylaws and its corporate governance
documents, each as amended or modified or restated from time to time and by
applicable law, rule or regulation, including, without limitation, the NJBCA.

 

8. INDEMNIFICATION. The Company shall indemnify the Executive Chairman in his
capacity as an officer and director of the Company to the fullest extent
permitted by and otherwise in accordance with the NJBCA and the Company’s
certificate of incorporation or bylaws, each as amended or modified or restated
from time to time, against all expense, liability and loss (including
settlement) reasonably incurred or suffered by the Executive Chairman in
connection with any action, suit or proceeding to which the Executive Chairman
may be made a party by reason of his being or having been an officer or director
of the Company.

 

9. AMENDMENTS; WAIVERS. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Executive Chairman or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any breach
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
breach or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

10. NOTICES. All notices, requests, demands and other communications provided in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given at the time when hand delivered, delivered by express courier,
or sent by facsimile number or email in accordance with the contact information
provided on the signature page hereto or such other contact information as the
parties may have duly provided by notice.

 

11. GOVERNING LAW; VENUE. This Agreement shall be interpreted in accordance
with, and the rights of the parties hereto shall be determined by, the laws of
the State of New Jersey without reference to that state’s conflicts of laws
principles. Any legal action involving the validity, interpretation, or breach
of the terms of this Agreement shall be brought exclusively in the courts of the
State of New Jersey located in Camden, New Jersey or the federal courts within
the District of New Jersey, seated in Camden, New Jersey). The parties hereby
submit to the exclusive jurisdiction and venue of such courts, and they hereby
irrevocably waive, to the fullest extent permitted by law, any objection they
may now or hereafter have to the personal jurisdiction or venue of such courts
or to any claim of inconvenient forum.

 

12. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Executive Chairman under this
Agreement are personal and therefore the Executive Chairman may not assign or
delegate any right or duty under this Agreement without the prior written
consent of the Company.

 

 5 

 

 

13. HEADINGS; CONSTRUCTION. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

14. NO THIRD-PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

15. SEVERABILITY. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

16. ENTIRE AGREEMENT. This Agreement contains the entire understanding and
agreement of the parties, and supersedes any and all other prior and/or
contemporaneous understandings and agreements, either oral or in writing,
between the parties hereto with respect to the subject matter hereof, all of
which are merged herein. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by either party, or anyone acting on behalf of either party, which are
not embodied herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding.

 

17. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Execution and
delivery of this Agreement by facsimile or other electronic signature is legal,
valid and binding for all purposes.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Executive Chairman
Agreement to be duly executed and signed as of the day and year first above
written.

 

  AKERS BIOSCIENCES, INC.         By: /s/ Howard R. Yeaton    Name: Howard R.
Yeaton   Title: Interim Chief Financial Officer

 

  Contact Information:       201 Grove Road   Thorofare, NJ 08086   Attention:
___________   Email: _______________        /s/ Christopher C. Schreiber  
Christopher C. Schreiber       Contact Information:       [Address]   Email:
______________

 

 7 

 

 

